EX-10 9 exh10130.htm EXHIBIT 10.130 11Headquarters Lease 3-18

Exhibit 10.130

OFFICE LEASE

Date:

December 31,2001

Landlord:

Innovation Partners, LLC

 

c/o Irgens Development Partners, LLC

 

10201 Innovation Drive, Suite 600

 

Milwaukee, WI 53226

         

Tenant:

Alterra Healthcare Corporation

 

10000 Innovation Drive

 

Milwaukee, WI 53226

         1.         BASIC TERMS. The following terms shall have the meaning set
forth in this Section unless specifically modified by other provisions of this
Lease:

1.1         Building:         The land, building and appurtenances located at
10000 Innovation Drive, Milwaukee, Wisconsin.

1.2         Premises:         Approximately 50,670 rentable square feet of floor
area in the Building consisting of (i) approximately 46,190 rentable square feet
of floor area on the second floor of the Building (the "Second Floor Space") and
(ii) approximately 4,800 rentable square feet of floor area on the lower level
of the Building (the "Lower Level Space"), all as shown on Exhibit A attached
hereto, subject to the provisions of Section 2 below.

1.3         Common Areas:         The areas of the Building not regularly and
customarily leased for exclusive use of tenants, including, but not limited to,
any entranceways, lobby, vestibules, common hallways, stairs, restrooms (not
contained wholly within a tenant's premises), cafeteria, parking areas,
driveways, loading docks, walks and landscaped areas. The underground parking
area is included in the Common Areas but is not included in the calculation of
rentable/usable ratio.

1.4         Term:                  Approximately three (3) years commencing on
the Commencement Date and terminating on the Termination Date.

1.5         Commencement Date:         The date of closing of the Purchase
Agreement (as defined in Section 2 below)

1.6         Termination Date:                  The last day of the third Lease
Year (as hereinafter defined).

1.7         Monthly Base Rent:         $62,281.88 per month during the first
Lease Year ($14.75 per rentable sq. ft./yr.), subject to adjustment pursuant to
Section 3.5 below and for Landlord's Contribution amortization as provided below
in this Section 1.7.





--------------------------------------------------------------------------------


$63,527.52 per month during the second Lease Year ($15.05 per rentable sq.
ft./yr.) and subject to adjustment for Landlord's Contribution amortization as
provided below in this Section 1.7.

$64,798.07 per month during the third Lease Year ($15.35 per rentable sq.
ft./yr.) and subject to adjustment for Landlord's Contribution amortization as
provided below in this Section 1.7.

In addition, Landlord's Contribution (as defined in Exhibit C) shall be
amortized over the initial 36 months of this Lease bearing interest at nine
percent (9%) per annum on the outstanding balance thereof. The monthly payments
necessary to amortize Landlord's Contribution shall serve to increase the
Monthly Base Rent and shall be treated for all purposes as Monthly Base Rent
hereunder. The Landlord shall recalculate monthly the amortization of the
Landlord's Contribution hereunder until the amount of the Landlord's
Contribution is finally determined, but in no event shall the Landlord's
Contribution be amortized over more than the initial 36 months of this Lease.

1.8         Initial Estimated Monthly Operating Charge: $33,780.00 ($8.00 per
rentable sq. ft./yr.)

1.9         Tenant's Proportionate Share: 36.67%, which is the ratio of the
rentable floor area of the Premises (50,670 rentable square feet) to the
rentable floor area of the north and west wing of the Building and excluding the
expansion wing (currently 138,196 rentable square feet), subject to adjustment
from time to time to reflect any changes in the rentable floor area of the
Premises and/or the Building. Landlord and Tenant acknowledge that Landlord
plans to expand the Building and that such expansion will result in a reduction
of Tenant's Proportionate Share.

1.10         Permitted Use: General office purposes in connection with Tenant's
current business.

1.11         Security Deposit: N/A

1.12         Guarantor(s): N/A         

1.13         Exhibits:          A - Floor Plans
                                        B - Reserved Parking
                                      C - Landlord's Work

                                             

2.         DEMISE AND TERM.

         (a) Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the nonexclusive use of the Common Areas
as set forth in Section 9 below, subject to the provisions of this Lease;
provided, that any space in the Premises used for shafts, pipes, conduits,
ducts, electrical or other utilities or Building facilities, as well as
reasonable access thereto through the Premises upon reasonable prior written
notice (except in cases of emergencies when no such prior notice shall be
required) for the purposes of installation, operation, maintenance, inspection,
repair and replacement are reserved to Landlord and are excluded from the
Premises. The Term of this Lease shall commence on the Commencement Date set
forth in Section 1.5 and shall end on the Termination Date set forth in Section
1.6 unless sooner terminated or extended as provided herein. As used herein,
"Lease Year" means a period of twelve (12) full and consecutive calendar months.
The initial Lease Year shall begin on the Commencement Date and end on the last
day of the month preceding the first anniversary of the Commencement Date;
provided, however, if the Commencement Date does not occur on the first day of a
calendar month, then the initial Lease Year shall begin on the Commencement Date
and end on the last day of the month which contains the first anniversary
thereof. Each succeeding Lease Year shall begin upon the termination of the
preceding Lease Year.



-2-

--------------------------------------------------------------------------------


         (b) This Lease and all of Landlord's and Tenant's obligations hereunder
are contingent upon Landlord acquiring title to the Building from Tenant
pursuant to the terms and provisions of a Commercial Offer to Purchase between
Tenant, as Seller, as Landlord, as Buyer dated September 21, 2001 (as the same
may be amended from time to time, the "Purchase Agreement"). If Landlord has not
acquired title to the Building by December 31, 2001, or such later date as is
mutually agreed to by the parties under the Purchase Agreement, then this Lease
shall automatically terminate and be of no further force or effect and neither
party shall have any rights or liabilities hereunder. Nothing contained in this
Lease shall in any way limit or abrogate the covenants, obligations, warranties
and representations of Tenant as Seller, or Landlord as Buyer, under the
Purchase Agreement.

         (c)         Notwithstanding anything to the contrary contained herein,
the parties acknowledge that on the Commencement Date, Tenant will occupy the
entire third floor of the Building comprising approximately 46,600 rentable
square feet of floor area (the "Third Floor Space") and approximately 21,800
rentable square feet of floor area on the second floor of the Building ("Second
Floor Space A"). Upon substantial completion of Landlord's work of renovation of
the remaining 24,390 rentable square feet of floor area on the second floor of
the Building ("Second Floor Space B") in accordance with Section 5 below, Tenant
agrees to relocate its business operations from the Third Floor Space to Second
Floor Space B. Landlord shall notify Tenant in writing ("Landlord's Relocation
Notice") at least seven (7) days before the anticipated date of substantial
completion of the Second Floor Space B, and no later than the date (the
"Relocation Effective Date"), time being of the essence, which is three (3)
business days after the date of such substantial completion, Tenant shall
relocate Tenant's furniture, furnishings, trade fixtures and personal property
(including, without limitation, Tenant's telephone and computer equipment) to
the Second Floor Space B, the cost of such relocation shall be included in the
Tenant Improvements (as defined in Exhibit C) set forth on Exhibit C, and
surrender possession of the Third Floor Space to Landlord broom clean and in the
condition specified in this Lease, provided, however, if Landlord has delivered
Landlord's Relocation Notice and Tenant fails to relocate on or before the
Relocation Effective Date, time being of the essence, Landlord shall have the
right to move all of Tenant's furniture, furnishings, trade fixtures and
personal property from the Third Floor Space to the Second Floor Space B, and
Tenant shall pay Landlord the cost thereof within ten (10) business days after
receipt of a bill therefor. The parties anticipate that the Relocation Effective
Date shall be on or around March 1, 2002. From and after the Relocation
Effective Date, the Third Floor Space shall no longer be included as a portion
of the Premises demised pursuant to this Lease, provided, however, Tenant shall
remain liable for the performance of all of the terms and provisions of this
Lease relating to the Third Floor Space which are due and owing or accrued up to
and including the Relocation Effective Date. Upon the request of either Landlord
or Tenant, the parties shall execute a supplemental memorandum setting forth the
Relocation Effective Date. As used herein "substantial completion" of Landlord's
work with respect to the Second Floor Space B shall mean the date of issuance of
a certificate of occupancy permitting Tenant to occupy such space.
Notwithstanding anything to the contrary contained herein, in the event that
pursuant to Paragraph 1 of Exhibit C, Tenant has not submitted to Landlord
construction drawings for the Tenant Improvements to the Second Floor Space B by
January 31, 2002, time being of the essence, then Tenant shall vacate the Third
Floor Space and surrender possession thereof the Landlord broom clean and in the
condition specified in this Lease by 5:00 p.m. on February 15, 2002, time being
of the essence, and thereafter the Third Floor Space shall no longer be included
as a portion of the Premises demised pursuant to this Lease and the Monthly Base
Rent payable by Tenant shall be as set forth in Section 1.7 above. Upon Tenant's
vacating of the Third Floor Space, Tenant may occupy Second Floor Space B in its
current condition provided that such occupancy is permitted under applicable
Governmental Requirements and Insurance Requirements (as defined in Section 7
below). In the event that Tenant fails to vacate the Third Floor Space on or
before February 15, 2002, time being of the essence, then Landlord shall have
the right to move all of Tenant's furniture, furnishings, trade fixtures and
personal property from the Third Floor Space to the Second Floor Space B, and
Tenant shall pay Landlord the cost thereof within ten (10) business days after
receipt of a bill therefor.



-3-

--------------------------------------------------------------------------------


         (d) The rentable floor area of the Premises and the Building have been
determined by Landlord in accordance with BOMA standards. Prior to the
Commencement Date, Tenant shall have the right to verify the rentable floor area
of the Premises using the same standards. If Tenant fails to advise Landlord in
writing of its determination prior to such date, time being of the essence, the
floor areas set forth in this Lease shall be deemed correct.

3.         RENT. Tenant agrees to pay to Landlord at Landlord's address set
forth on Page 1 of this Lease or such other place designated by Landlord,
without prior demand or notice, the rent for the Premises consisting of the
Monthly Base Rent set forth in Section 3.1 and Operating Charges set forth in
Section 3.2 and any other additional payments due under this Lease. The
obligation of Tenant to pay rent is hereby declared to be an independent
covenant.

         3.1         Base Rent. The Monthly Base Rent specified in Section 1.7
shall be payable in advance on the first day of each month during the Term. In
the event the Term commences on other than the first day of a calendar month,
the rent for such partial month shall be prorated based upon the actual number
of days of the Term during such month. The parties hereto agree that the Monthly
Base Rent payable under the terms of this Lease shall be an absolute net return
to Landlord for the Lease Term and except as hereinafter provided, free from any
expense, charge, deduction, offset or counterclaim by reason of any obligation
of Landlord or any other reason and all of the provisions of this Lease shall be
construed and interpreted to such end.

         3.2         Operating Charges. Tenant shall pay to Landlord, as
additional rent, Tenant's Proportionate Share of Operating Charges as defined
below. Estimated amounts of such additional rent shall be paid in monthly
installments in advance on the first day of each month during the Term. The
initial estimated payment of Tenant's Proportionate Share of Operating Charges
is set forth in Section 1.8. Commencing in calendar year 2002, prior to the end
of each calendar year, Landlord shall provide Tenant a budget of estimated
Operating Charges for the forthcoming calendar year. Such budget shall be based
on the actual Operating Charges for the current calendar year and any reasonably
anticipated adjustments thereto. From time to time during the Term, Landlord may
notify Tenant in writing of any adjustment to the monthly installments to be
paid by Tenant hereunder and thereafter Tenant shall make payments accordingly.
Within sixty (60) days after the expiration of each calendar year or as soon
thereafter as is reasonably practicable, Landlord shall notify Tenant of the
actual Operating Charges for such calendar year and provide Tenant a statement
thereof in reasonable detail. Within thirty (30) days after receipt of
Landlord's statement, Tenant shall pay to Landlord or Landlord shall credit
against the obligations of Tenant, as the case may be, the difference between
the estimated payments made by Tenant during the prior calendar year and the
actual amount of Tenant's Proportionate Share of Operating Charges as shown on
such statement. Tenant's Proportionate Share of Operating Charges for the years
in which the Term commences and ends shall be prorated based upon the number of
days of the Term during such years. Tenant's obligation for Tenant's
Proportionate Share of Operating Charges through the Termination Date and
Landlord's obligation to refund any overpayment by Tenant shall survive
termination.

         "Operating Charges" as used herein shall mean all sums expended or
obligations incurred by Landlord with respect to the Building, whether or not
now foreseen, determined on an accrual basis (including reasonably foreseeable
expenditures not occurring annually), including, but not limited to, real estate
taxes, special and/or area assessments and charges (or any substitutes hereafter
collected by any governmental authority in lieu thereof or in addition thereto
whether based on the value of the Building, cost of services, rent paid or
received or otherwise) and any costs of seeking or obtaining a reduction or
refund thereof; assessments and/or charges under any covenants and/or easements;
salaries, fringe benefits and related costs of employees engaged on site in
operation, maintenance or security; insurance covering hazards, casualties and
potential losses; license, permit and inspection fees; management fees payable
to third parties and/or to Landlord or its affiliates, provided the total of all
such management fees shall be commercially reasonable and shall not in any event
exceed five percent (5%) of the gross rents actually paid by the tenants and
occupants of the Building; auditors' fees and legal fees; internal accounting
and administrative services; materials and supplies, including charges for
telephone, telegraph, postage and supplies; repairs, maintenance and
replacements respecting the Building, including costs of materials, supplies,
tools and equipment used in connection therewith and including the repaving of
parking areas, replanting of landscaped areas and replacing building components;
costs incurred in connection with the operation, maintenance, repair, replacing,
inspection and servicing (including maintenance contracts) of electrical,
plumbing, heating, air conditioning and mechanical equipment and the cost of
materials, supplies, tools and equipment used in connection therewith; cost of
services including heat, air conditioning, electricity, gas, water and sewer and
other utilities; and all other expenses and costs necessary or desirable to be
incurred for the purpose of operating and maintaining the Building as an office
complex, whether or not similar to the foregoing. Operating Charges shall not
include (i) costs incurred by Landlord for utilities or other services, if any,
sold and supplied to tenants and occupants of the Buildings to the extent that
Landlord receives direct reimbursement from tenants or occupants for such costs
independent of any pro rata calculation to Operating Charges, (ii) all items and
services for which Tenant or any other tenant in the Building is required to
reimburse Landlord independently of any pro rata contribution to Operating
Charges; (iii) utility costs for which any tenant directly contracts with a
local public service company; (iv) any costs related to the providing of more or
additional services or items provided by Landlord to tenants other than Tenant,
in excess of or additional to those generally provided by Landlord to tenants
(including Tenant) of the Building and set forth in Landlord's annual budget of
Operating Expenses, whether or not charged to or paid for separately by such
tenants receiving such additional services or items; (v) costs incurred by
Landlord to repair damages to the Common Areas caused by other tenants of the
Building; (vi) costs incurred by Landlord for brokerage commissions, legal fees
and advertising costs and any free rent or leasing concessions in connection
with the leasing of space in the Building, including, without limitation, in
connection with this Lease, (vii) costs incurred by Landlord for any alterations
for other tenants (including without limitation, permits, licenses and
inspection fees), (viii) depreciation or amortization of the Building and major
components, (ix) special assessments to the extent such assessments can be paid
in installments and such installments are not then due, (x) debt service on
indebtedness of Landlord or any rental payment under any ground lease, (xi)
income, franchise or other taxes payable by Landlord, and (xii) except as
otherwise expressly provided in this Section 3.2, Landlord's general corporate
overhead. Replacements of the original components of the Building, including the
roof, shall be included in Operating Charges; provided that, if the cost of any
single component is greater than $25,000.00, such cost shall be charged ratably
over the useful life of the component as reasonably determined by Landlord under
generally accepted accounting principles. Notwithstanding anything to the
contrary contained herein, in no event shall Tenant be required to pay more than
$5,067.00 per year on a cumulative basis for Operating Charges attributable to
costs of a capital nature or replacements of the original components of the
Building. By way of illustration, if such costs for the first full calendar year
of the Lease Term are $2,067.00, then Tenant's liability for such costs during
the second full calendar year shall be limited to $8,067.00.



-5-

--------------------------------------------------------------------------------


         If Tenant shall not dispute any item or items shown on Landlord's
statement within thirty (30) days after such notice, Tenant shall be deemed to
have approved such statement and shall be estopped from contesting such
statement or the amount due. If Tenant shall dispute any item or items included
by Landlord in determining Operating Charges, Tenant shall nevertheless pay to
Landlord in full the amount claimed by Landlord and shall not offset or withhold
any payment while its dispute is pending. If such dispute is not amicably
settled between Landlord and Tenant within thirty (30) days after such notice,
either party may during the thirty (30) days after the expiration of such thirty
(30) day period refer such disputed item or items to a reputable firm of
independent certified public accountants designated by Landlord for resolution,
and the decision of such firm shall be conclusive and binding upon Landlord and
Tenant. The expenses involved in such determination shall be borne by the party
against whom a decision is rendered by such accountants, provided that if more
than one item is disputed and the decision shall be against each party in
respect to any item or number of items disputed, then the expenses shall be
apportioned according to the monetary value of the items decided against each
party.

         If during all or any portion of any calendar year the Building is not
fully rented and occupied, at Landlord's option, those components of the
Operating Charges which vary with occupancy (including, but not limited to,
janitorial, water, sanitary sewer, common utilities and common services in
operating the Building) shall be removed from general Operating Charges and
allocated to the Premises and those portions of the Building which are actually
occupied by tenants and generating such components of Operating Charges. Such
special allocation shall be made on a pro rata basis over the occupied rentable
area in the Building, based on both the comparative rental areas of the occupied
premises and the portion of the calendar year during which premises were
occupied. Operating Charges which do not vary with occupancy, such as insurance
and lobby maintenance, will continue to be allocated on a pro rata basis over
the rentable area of the Building whether or not occupied, and Tenant shall only
be responsible for Tenant's Proportionate Share of such Operating Charges.
Notwithstanding anything to the contrary contained in this Lease, in the event
that any part of the Building is exempted from real estate taxes, then Landlord
may allocate the real estate taxes, assessments and charges payable with respect
to the Building among the tenants occupying the taxable portion of the Building.

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
pay to Landlord, within ten (10) days after receipt of a written demand from
Landlord, such portion of all real estate taxes which are attributable to the
value of the leasehold improvements installed in the Premises by Tenant after
the date of this Lease in excess of the value of the leasehold improvements in
the Premises as of the date of this Lease (the "Building Standard Buildout
Amount"). If the assessing authority allocates a specific value to such
leasehold improvements, the amount payable by Tenant shall be the tax
attributable to such specific value. If the assessing authority does not
allocate a specific value to such leasehold improvements, the amount payable by
Tenant shall be the amount determined by the parties in good faith.

          3.3         Personal Property Taxes. Tenant agrees to timely pay when
due all personal property taxes, whether assessed against Landlord or Tenant, on
Tenant's furniture, equipment and other items of personal property owned by
Tenant and located in or about the Premises.

          3.4         Late Charge. Tenant acknowledges that late payment of rent
(Monthly Base Rent or additional rental) involves additional costs to Landlord
for collection and bookkeeping, and, in some instances could result in
Landlord's mortgagee imposing a late charge on Landlord, and, accordingly,
Tenant agrees that, if rent (Monthly Base Rent or additional rental) due
hereunder is not paid by the fifth day after it is due, then Tenant shall pay
upon demand, as additional rent, a late charge equal to five percent (5%) of the
amount required to be paid. The foregoing provision for payment of a late charge
shall not be construed to extend the date for payment of any sums required to be
paid by Tenant hereunder or to relieve Tenant of its obligation to pay all such
sums at the time or times herein stipulated, and neither the demand for, nor
collection by, Landlord of such late charge shall be construed as a cure of
Tenant's default in the payment of rent.



-6-

--------------------------------------------------------------------------------


         3.5         Fixed Rent Prior to the Relocation Effective Date.
Notwithstanding anything to the contrary contained in this Lease, from the
Commencement Date up to and including the Relocation Effective Date, Tenant
shall pay to Landlord, in lieu of the Monthly Base Rent to be paid by Tenant
under Section 3.1 above and Tenant's Proportionate Share of Operating Charges to
be paid by Tenant under Section 3.2 above, a fixed monthly rent of $117,134.07,
such fixed rent to be prorated for any partial month; provided, however, if
pursuant to Paragraph 1 of Exhibit C, Tenant has not submitted to Landlord
construction drawings for the Tenant Improvements to the Second Floor Space B by
January 11, 2002, time being of the essence, then from January 12, 2002 up to
and including the Relocation Effective Date, the fixed monthly rent payable by
Tenant to Landlord hereunder shall be $138,206.25, such fixed rent to be
prorated for any partial month.

4.         SECURITY DEPOSIT. [Intentionally omitted].

5.         CONDITION OF PREMISES. Tenant acknowledges and agrees that it
presently occupies the portion of the Premises designated as Second Floor Space
A, knows the condition thereof, and is leasing and accepting the same in their
present "as is" condition. Landlord shall not be required to rework, remodel or
recondition Second Floor Space A in any manner whatsoever for Tenant's use and
occupancy thereof. Landlord shall substantially complete the renovation of
Second Floor Space B pursuant to Exhibit C attached hereto. All such work shall
be done in a good and workmanlike manner in compliance with all building codes
and regulations applicable to the Building. Tenant's taking possession of Second
Floor Space B shall be conclusive evidence that Tenant accepts such space and
that such space is in satisfactory condition except for any punch list of
unsatisfactory items of which Tenant gives written notice to Landlord within ten
(10) business days after the Relocation Effective Date which shall be promptly
corrected or repaired by Landlord, provided, however, Landlord shall have no
obligation to repair drywall, doors or doorframes in Second Floor Space B unless
Tenant gives written notice of any problems related thereto prior to Tenant's
moving into Second Floor Space B. Tenant agrees to cooperate with Landlord in
the performance of Landlord's work in Second Floor Space B and agrees that if
Landlord and its agents and employees have acted in a commercially reasonably
manner and any such work inconveniences Tenant or disrupts business operations
in the Premises, Landlord shall not be liable therefor nor shall the same
constitute an actual or constructive eviction of Tenant or entitle Tenant to any
deduction or offset in the payment of rent and other charges due and payable
under this Lease. Except as set forth herein, Tenant, at its sole cost and
expense, shall perform all alterations, improvements and other work necessary to
prepare the Premises for Tenant's use. All such work shall be done in accordance
with Section 14 below.

6.         USE. The Premises shall be used only for the purpose set forth in
Section 1.10 above and for no other purposes. Tenant shall not do or permit
anything to be done in or about the Premises which in any way will obstruct or
interfere with the rights of any other occupants of the Building, or use or
allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose or which could injure the reputation of the Building or
otherwise violate any recorded covenant or restriction affecting the Building or
any obligation of Tenant under the Development Agreement dated February 10, 1999
between Milwaukee County Research Park Corporation ("MCRPC") and Tenant (the
"Development Agreement") relating to Tenant's use or occupancy of the Building,
provided, however, nothing herein shall prohibit or limit Tenant's right to
dispute any allegation of a violation of any such covenant, restriction or
obligation provided that Tenant pursues such dispute expeditiously and in good
faith, and Tenant shall not be deemed in default hereunder during the pendency
of such proceedings. Tenant shall not cause or maintain or permit any nuisance
or commit or suffer the commission of any waste in, on or about the Building.
Tenant shall not place a load upon any floor of the Premises which exceeds the
floor load per square foot which such floor was designed to carry. Tenant shall
not cause or permit in or about the Premises any offensive odors or other odors
objectionable to Landlord or other tenants or patrons of the Building. Tenant
expressly acknowledges that it shall be the sole responsibility of Tenant to
secure all necessary permits, licenses and approvals from all governmental
authorities having jurisdiction for the operation of Tenant's business. Landlord
agrees that as successor owner of the Building, Landlord shall use good faith
efforts to negotiate with MCRPC an amendment to the Development Agreement to
reduce the amount of floor area required to be occupied by Tenant in the
Building. Tenant agrees to work with The Medical College of Wisconsin, Inc. (the
"Medical College") to establish, develop and pursue joint research concerning
care of the elderly.



-7-

--------------------------------------------------------------------------------


7.         COMPLIANCE WITH LAWS AND BUILDING RULES. Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now or hereafter in force
("Governmental Requirements"), and with the requirements of any insurance
company insuring the Building, the local Board of Fire Underwriters or any
similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Premises ("Insurance Requirements"). Tenant
shall not do or permit anything to be done on or about the Building or bring or
keep anything therein which will in any way increase the cost of any insurance
now or thereafter carried on the Building or any of its contents or that will
invalidate any such insurance. If Tenant installs any electrical equipment that
overloads the electrical lines in the Premises, Tenant shall, at its own
expense, make such changes as may be necessary to comply with the requirements
of insurance underwriters and any governmental authority having jurisdiction.
Tenant shall also comply with all reasonable rules and regulations to regulate
the use, occupancy and operation of the Building which may from time to time be
established by Landlord in writing (the "Building Rules"), and any modifications
or amendments thereto provided they are applied uniformly to all tenants or
occupants of the Building and provided, further, that no such modifications or
amendments materially adversely impact Tenant's ability to conduct business in
the Premises as currently conducted.

8.         ENVIRONMENTAL REQUIREMENTS. Tenant shall comply with all applicable
federal, state and local environmental laws, ordinances and all amendments
thereto and rules and regulations implementing the same, together with all
common law requirements, which relate to discharge, emissions, waste, nuisance,
pollution control, hazardous substances and other environmental matters as the
same shall be in existence during the Lease Term. All of the foregoing laws,
regulations and requirements are hereinafter referred to as "Environmental
Laws". Tenant shall obtain all environmental licenses, permits, approvals,
authorizations, exemptions, certificates and registrations (hereinafter
collectively referred to as "Permits") and make all applicable filings required
of Tenant under the Environmental Laws required by Tenant to operate at the
Premises. The Permits and required filings shall be made available for
inspection and copying by Landlord at Tenant's offices upon reasonable notice
and during business hours. Tenant shall not cause or permit any flammable or
explosive material, petroleum or petroleum by-products, contaminant, radioactive
material, hazardous waste or material, toxic waste or material or any similar
substance which is or may become regulated under any applicable federal, state
or local law (hereinafter collectively referred to as "Hazardous Substances") to
be brought upon, kept or used in or about the Premises except for small
quantities of such substances as is necessary in the ordinary course of Tenant's
business provided that Tenant shall handle, store, use and dispose of any such
Hazardous Substance in compliance with all applicable laws and the highest
standards prevailing in the industry for the storage and use of such substances
or materials, in a manner which is safe and does not contaminate the Premises,
and Tenant shall give Landlord written notice of the identity of such
substances. If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of any Hazardous Substance
by Tenant during the term of this Lease, then the reasonable costs thereof shall
be reimbursed by Tenant to Landlord upon demand as additional rent if such
release was caused by Tenant during the term of this Lease. In addition, Tenant
shall execute affidavits, representations and the like from time to time at
Landlord's request concerning Tenant's best knowledge and belief regarding the
presence of Hazardous Substances on the Premises. Tenant hereby agrees to
indemnify and hold Landlord harmless from any liability, claim or injury,
including, without limitation, reasonable actual attorney fees and the cost of
any required or necessary repair, cleanup, remediation or detoxification arising
out of (i) the use, manufacture, handling, storage, disposal or release of any
Hazardous Substances by Tenant, its agents and employees on, under or about the
Premises after the Commencement Date, or (ii) an actual or alleged violation of
Environmental Laws in connection with the occupancy of the Premises by Tenant or
any subtenant or licensee of Tenant after the Commencement Date or the operation
of Tenant's business on the Premises during the Lease Term. The foregoing
covenants and indemnification shall survive the expiration of the Term of this
Lease.



-8-

--------------------------------------------------------------------------------


9.         COMMON AREAS. Tenant and its employees, customers and invitees shall
have the reasonable nonexclusive right to use, in common with Landlord and the
other tenants and occupants of the Building and their respective employees,
customers and invitees and all others to whom Landlord has or may hereafter
grant rights to use the same, the public portion of the Common Areas as may from
time to time exist. Landlord shall have the right to temporarily close any or
all portions of the Common Areas to such extent as may, in Landlord's opinion,
be necessary to prevent a dedication thereof or the accrual of any rights to any
person or the public therein provided that Landlord shall use reasonable efforts
to minimize interference with Tenant's use of the Common Areas and shall provide
Tenant access to the Premises at all times. Landlord shall at all times have
full control, management and direction of the Common Areas. Tenant shall not
cause or allow any storage of materials or equipment outside of the Premises on
any of the Common Areas. Landlord reserves the right at any time and from time
to time to reduce, increase, enclose or otherwise change the size, number,
location, layout and nature of the Common Areas, to construct additional
buildings and stories, to create additional rentable areas through use and/or
enclosure of Common Areas, to close portions of the Common Areas for
maintenance, repair or replacement, to place signs in the Common Areas and on
the Building to change the name of the Building and to change the nature of the
use of any portion of the Building provided, however, any such action shall not
materially and adversely affect Tenant's rights hereunder or Tenant's access to
the Premises or parking available to Tenant (other than on a temporary basis) or
the conduct of Tenant's business in the ordinary course consistent with Tenant's
current operations in the Building.

10.         PARKING. Tenant and Tenant's employees, customers and invitees shall
have the nonexclusive right to use the surface parking spaces located within the
Common Areas. In addition, Tenant shall also have the right to use thirteen (13)
reserved parking spaces in the underground parking area of the Building. Such
parking spaces shall be numbered or otherwise identified and shall be held for
Tenant's use on a reserved and exclusive basis. The location of Tenant's
reserved parking spaces are shown on Exhibit B attached hereto. Landlord
reserves the right, upon prior written notice to Tenant, to change the location
of some or all of such reserved parking to other parking spaces located in such
underground parking area. Tenant shall pay Landlord, as additional rent, $75.00
per parking space per month (plus applicable tax), which payment shall be made
in advance on the first day of each month during the Term. The foregoing parking
charges shall increase commencing on the first day of the second Lease Year and
on the first day of each Lease Year thereafter, by two percent (2%) per year.
Any default by Tenant in payment of the amounts due respecting such parking
spaces shall be deemed a default in the payment of rent and entitle Landlord to
all of the rights and remedies Landlord would have by reason thereof. Tenant
may, from time to time upon thirty (30) days notice to Landlord prior to the end
of a calendar month, reduce the number of reserved parking spaces allocated to
Tenant, and thereafter Tenant shall have no further right to use the released
parking spaces. Landlord reserves the right to regulate parking within the
Common Areas, including the right to designate from time to time the parking
spaces available for Tenant hereunder, to preclude Tenant from parking in
certain parking spaces or to require Tenant to use certain parking spaces.
Tenant shall not permit vehicles to be abandoned or stored in the parking areas
of the Building.



-9-

--------------------------------------------------------------------------------


11.         REPAIRS. Landlord shall maintain the Common Areas and the exterior
walls, roof and foundation of the Building and the heating, ventilating, air
conditioning, electrical, plumbing and mechanical systems provided by Landlord
in the Building, and the cost thereof shall be included in Operating Charges
subject to the provisions of Section 3.2; provided, however, that if any such
repairs shall be occasioned by the acts or negligence of Tenant, its agents,
employees, customers or invitees, or the particular nature of Tenant's use of
the Premises, Tenant shall be responsible for the entire cost of such repairs.
Except for the repairs Landlord is specifically obligated to make as set forth
above, Tenant shall, at its expense, during the Lease Term, make all other
necessary repairs and replacements to the Premises (including any restrooms
within the Premises), and keep and maintain the same in good condition and
repair so that at the expiration of the Term, the Premises shall be surrendered
to Landlord in the same condition that the same are in at the commencement of
the Term, ordinary wear and tear excepted. At the request of Tenant, Landlord
shall replace any light bulbs, tubes and ballasts in the Premises and Tenant
shall pay Landlord the cost thereof within ten (10) days after receipt of a
written demand from Landlord. Tenant shall be responsible for repairing any
damage to the Building caused by the installation or moving of Tenant's
furniture, equipment and personal property. Tenant shall, at its expense, also
repair or replace with glass of equal quality any broken or cracked plate or
other glass in doors or windows in the Premises. Tenant shall not defer any
repairs or replacements to the Premises by reason of the anticipation of the
expiration of the Term. The surrender of the Premises upon the expiration or
early termination of this Lease shall not relieve Tenant of the obligation to
pay for all repairs or replacements to the Premises which Tenant was obligated
to perform during the Lease Term, which obligation shall survive the expiration
or early termination of this Lease. Landlord, at Landlord's option, may elect to
perform all or part of the maintenance, repairs and servicing which is the
obligation of Tenant hereunder, in which event the cost thereof shall be billed
directly to and paid by Tenant as additional rent. Except as aforesaid, in the
event that, at the request of Tenant, Landlord performs any maintenance, repairs
or servicing of the Premises which is the obligation of Tenant hereunder, then
Tenant shall pay Landlord directly therefor.

12.         JANITORIAL SERVICES. Landlord shall provide janitor service for the
Premises Monday through Friday, excluding recognized holidays, in the same
manner in which they are provided to other tenants in the Building and necessary
to keep the Premises in clean condition, and the cost thereof shall be included
in Operating Charges. Landlord shall not be liable for loss of or injury to
property or person in connection with the furnishing of or failure to furnish
janitor service, including documents, files or other property damaged or lost
through the acts or omissions of the personnel performing such services, and
shall not be liable for the failure to furnish janitor service for any reason
beyond the reasonable control of Landlord.

13.         UTILITIES. Landlord shall furnish water, electricity, heating and
air conditioning for the permitted use of the Premises, and the cost thereof
shall be included in Operating Charges. Heat and air conditioning service to the
Building shall be provided at least Monday through Friday, holidays excepted,
from 7:00 a.m. through 6:00 p.m. Landlord reserves the right to install separate
meters for any utility service provided to the Premises and Tenant agrees to pay
Landlord for the cost of installation within ten (10) days after demand and
thereafter to pay directly for such utility service as and when payments are
due. Tenant shall be responsible for obtaining all other utility services to the
Premises and shall pay for such services as and when payments are due. Tenant
shall not use any apparatus or device in the Premises which will in any way
increase the amount of water or sewer used in the Premises prior to the
Commencement Date. Tenant agrees not to use any machine, apparatus or device
which will require additional or unusual amounts of air conditioning and heating
services without the prior written consent of Landlord.

         Landlord shall maintain the back-up generator currently located in the
Building in order to provide at least 223 kilowatts of power to Tenant's
information services, payroll and billing services in the Premises. If in an
emergency situation back-up power is required and the generator fails to provide
such power, Tenant shall contact Landlord by telephone with concurrent written
confirmation to advise Landlord of the need for the repair, and if Landlord
fails to promptly commence the repair and thereafter to proceed diligently to
complete such repair, then Tenant may undertake the repair of the generator (the
"Generator Repair Work") and shall have access to the generator and the
electrical closets of the Building for such work provided that (i) any access
and Generator Repair Work shall be performed only by Staff Electric Co. Inc. or
other electrical contractor approved by Landlord, (ii) Tenant shall be
responsible for and pay for any damage to the Building arising out of the
Generator Repair Work and (iii) Tenant shall indemnify, defend and hold Landlord
harmless from any claims, liabilities or damages arising out of the Generator
Repair Work. The costs of the Generator Repair Work shall be paid by Landlord
and may be included in Operating Charges subject to the provisions of Section
3.2.



-10-

--------------------------------------------------------------------------------


         No discontinuance of any utility service shall relieve Tenant from
performing any of its obligations under this Lease, and Landlord shall not be
liable for any discontinuation in or failure of any utility service, and no such
failure or discontinuation shall be deemed a constructive eviction. In the event
that Tenant's disproportionate use or timing of its use of any form of energy
should subject the Building or Landlord to any cost, fee or tax, Tenant shall
pay or reimburse Landlord for the same as additional rent within thirty (30)
days after Landlord's bill therefor.

14.         ALTERATIONS. Tenant shall not make any alterations, additions or
improvements ("Alteration") in, on or to the Premises or any part thereof
without delivering to Landlord the plans and specifications therefor and
obtaining the prior written consent of Landlord. Landlord's consent to an
Alteration may be granted or withheld in its sole discretion or may be made
contingent upon Tenant agreeing to such conditions relating thereto as Landlord
may impose. Any Alteration must be made at Tenant's own cost and expense and in
a good and workmanlike manner by contractor(s) approved by Landlord in
accordance with the laws, ordinances and codes relating thereto and free from
any claim or claims for construction liens, and Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, liens, costs and expenses
on account of such work. Upon completion of any Alteration, Tenant shall provide
Landlord with a copy of the as-built plans, blueprints and other items requested
by Landlord for the same.

15.         SIGNS. Landlord shall provide a standard sign (similar to
identification signs which will be provided for all other tenants of the
Building) to identify Tenant as an occupant of the Building, in such location
and of such size and type as may be permitted under applicable city ordinances
and acceptable to Landlord. Such signage shall include Tenant's identification
on (i) the building directory in the lobby of the Building and (ii) the exterior
sign at the street entry to the Building which shall be reworked by Landlord to
add the names of up to three (3) other tenants in the Building. Tenant shall pay
to Landlord a pro rata share of the costs incurred by Landlord with respect to
the reworking of the street entry sign. Tenant's pro rata share shall be based
up on the ratio of the area of Tenant's identification to the total area of the
sign. Tenant shall not have the right to use the existing monument sign adjacent
to Highway 45. Furthermore, Tenant shall not, without Landlord's prior written
consent, install, fix or use any other signs or other advertising or identifying
media which is visible from the exterior of the Premises. Prior to the
Commencement Date Tenant shall remove any other existing interior signage
installed by or for Tenant in the Building.

16.         LIENS. Tenant shall not suffer or permit any liens under any
construction lien law to be filed or recorded against the Premises or against
the interest of either Landlord or Tenant therein. If any such lien is filed or
recorded, Tenant shall immediately cause such lien to be discharged of record.

17.         RIGHT OF ENTRY. Landlord and its agents shall at all times have the
right to enter the Premises upon reasonable prior notice (which may be oral),
except no notice shall be required in an emergency, to inspect the condition
thereof, to supply any service to be provided by Landlord to Tenant hereunder,
to show the Premises during the last eleven (11) months of the Term, and to
alter, improve, or repair the Premises and any portion of the Building. Tenant
shall not add or change the locks to any doors of the Premises without the prior
written consent of Landlord. Tenant agrees to deposit or permit Landlord to
deposit on Tenant's behalf a key to the Premises in a lock box if required by
and for the benefit of the local fire department. Any entry to the Premises
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an eviction, of Tenant
or impose any liability on Landlord. Nothing contained herein shall be deemed to
impose on Landlord any obligation or duty to make repairs or alterations to the
Premises except as expressly provided in this Lease.



-11-

--------------------------------------------------------------------------------


18.         INSURANCE. Tenant shall, at its expense, obtain and carry at all
times during the Term of this Lease (a) commercial general liability insurance
including contractual liability coverage for the indemnification obligations of
Tenant contained in this Lease covering injury to or death of persons and damage
to property in an amount not less than $2,000,000.00 combined single limit per
occurrence/$2,000,000.00 annual aggregate (or such higher amounts as Landlord
shall from time to time determine); (b) fire insurance, with extended coverage,
vandalism and malicious mischief and theft and mysterious disappearance
endorsements, without deductible or coinsurance, covering the contents of the
Premises and all alterations, additions and leasehold improvements made by or
for Tenant (including the leasehold improvements presently existing in the
Premises) in the amount of their full replacement value; and (c) such other
insurance as may be reasonably required from time to time by Landlord or any
underlying lessor or mortgagee of the Building so long as such insurance is
available at commercially reasonable rates. All of such policies shall be
written by an insurance company or companies satisfactory to Landlord, shall
cover Tenant, Landlord, and any other parties in interest designated by
Landlord, as their interests may appear, shall be written as primary policy
coverage and not contributing with or in excess of any coverage which Landlord
may carry, and shall contain a clause that the insurer will not cancel or change
the insurance coverage without at least thirty (30) days prior written notice to
Landlord. A certificate of Tenant's insurers in form satisfactory to Landlord
evidencing such insurance shall be furnished to Landlord prior to the
Commencement Date and at least thirty (30) days prior to the renewal date and at
such other times as may be reasonably requested by Landlord. Landlord may at any
time and from time to time inspect and/or copy any and all insurance policies
required to be procured by Tenant under this Lease.

19.         WAIVER OF SUBROGATION. Each party hereby expressly releases the
other from liability it may have on account of any loss to the Premises or
Building or contents of either due to fire or any peril included in the coverage
of any applicable fire and extended coverage and material damage insurance,
however caused, including such losses as may be due to the negligence of the
other party, its agents or employees, but only to the extent of any amount
recovered by reason of such insurance, and each party hereby waives any right of
subrogation which might otherwise exist in or accrue to such party on account
thereof, provided that such release of liability and waiver of the right of
subrogation shall not be operative in any case where the effect thereof is to
invalidate such insurance coverage under applicable state law (or increase the
cost thereof, unless the other party reimburses the insured for any cost
increase). If Tenant fails to maintain in force any insurance required by this
Lease to be carried by it, then for purposes of this waiver of subrogation it
shall be deemed to have been fully insured and to have recovered the entire
amount of its loss. The provisions of this Section shall survive the expiration
or earlier termination of the Lease.

20.         NON-LIABILITY OF LANDLORD. Landlord shall not be liable to Tenant,
and Tenant hereby waives all claims against Landlord, for any damage to property
in or about the Building resulting from the Building or Premises, or any part
thereof or any equipment thereof becoming out of repair; flooding of basements
or other areas; damage caused by sprinkling devices, air-conditioning apparatus,
snow, frost, water leakage, steam, excessive heat or cold, falling plaster,
broken glass, sewage, gas, odors or noise or the bursting or leaking of pipes or
plumbing fixtures; any act or neglect of Landlord or of other tenants or
occupants or employees in the Building; or any other thing or circumstance
whatsoever, whether of a like nature or of a wholly different nature. All
property in or about the Building or in the Premises belonging to Tenant, its
agents, employees or invitees shall be there at the risk of Tenant or other
person only, and Landlord shall not be liable for damage thereto or theft,
misappropriation or loss thereof. Landlord shall not be liable to Tenant, and
Tenant hereby waives all claims against Landlord, for any personal injury
resulting to Tenant or its employees, agents, invitees or customers within or
about the Building from any cause whatsoever except to the extent the same
results from the negligence or willful misconduct of Landlord, its employees and
agents. If Landlord shall fail to perform any covenant or condition of this
Lease upon Landlord's part to be performed and, as a consequence of such
default, Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only out of the proceeds of sale received upon execution of
such judgment and levied thereon against the right, title and interest of
Landlord in the Building and out of rents or other income from such property
receivable by Landlord and Landlord shall not be personally liable for any
deficiency. Notwithstanding the foregoing, in the event that Tenant is unable to
satisfy such judgment from the aforesaid sources, then Tenant shall have the
right to deduct from the rent and additional rent thereafter to become due the
amount of such judgment to the extent unsatisfied.



-12-

--------------------------------------------------------------------------------


21.         CASUALTY. If the Premises are destroyed or damaged by fire or other
casualty covered by a standard fire and extended coverage policy, then (unless
this Lease is terminated by Landlord as hereinafter provided) Landlord shall
proceed, after adjustment of such loss, to repair or restore the Premises to the
condition which Landlord furnished to Tenant upon the commencement of the Term,
provided, however, Landlord shall be under no obligation to restore any
leasehold improvements or Alterations to the Premises made by Tenant after the
Commencement Date unless the same is covered by Landlord's insurance, but
nothing herein shall be construed to require Landlord to insure such property.
In no event shall Landlord be obligated to expend an amount in excess of the
insurance proceeds available to Landlord for such repair or restoration. If
Landlord repairs or restores the Premises as provided herein, then Tenant shall
repair and restore its leasehold improvements, furnishings, furniture and
equipment to at least a condition equal to that prior to its damage.
Notwithstanding anything to the contrary contained herein, Landlord shall be
responsible for restoration of the leasehold improvements presently existing in
the Premises as of the date of this Lease if and only if the proceeds of
insurance maintained by Tenant pursuant to subparagraph (b) of Section 18 are
paid to Landlord. If the Premises or any part thereof shall be rendered
untenantable by any destruction or damage, then a pro rata portion of the rent
based upon the number of square feet of area in the Premises which are
untenantable shall be abated until the Premises or such part thereof shall have
been put in tenantable condition. If, however, any destruction or damage to the
Premises or Building (regardless of whether or not the Premises are affected) is
so extensive that Landlord, in its sole discretion, elects not to repair or
restore the Premises or Building, or the proceeds of insurance are not
sufficient or available to fully pay the cost of repair or restoration, then
Landlord may terminate this Lease effective as of the date of the damage by
written notice to Tenant. The provisions of this Section are subject to the
rights of Landlord's mortgagees, if any.

22.         CONDEMNATION. If all or substantially all of the Premises are sold
to or taken by any public authority under its power of condemnation or the
threat thereof, this Lease shall terminate as of the date possession shall be
transferred to the acquiring authority, and the rent payable hereunder shall be
apportioned accordingly. If any material part of the Building is sold or taken
(whether or not the Premises are affected), Landlord shall have the right to
terminate this Lease as of the date possession is transferred to the acquiring
authority, upon giving written notice thereof to Tenant, and the rent payable
hereunder shall be apportioned accordingly. Upon any taking of less than
substantially all of the Premises, this Lease shall continue in force as to the
part of the Premises not taken, and the rent payable thereafter shall be reduced
in proportion to the amount of total floor area of the Premises taken. In the
event of any such taking, Landlord, upon receipt and to the extent of the award
in condemnation or proceeds of sale, shall, unless this Lease has been
terminated, make necessary repairs and restorations (exclusive of Tenant's
leasehold improvements and Alterations) to restore the Premises remaining to as
near its former condition as circumstances will permit and to rebuild or restore
the remainder of the Premises to the approximate condition in which they existed
at the time of such taking. In any event, all damages awarded by or amounts paid
by the acquiring authority for any such taking, whether for the whole or a part
of the Premises or the Building or Common Areas, shall belong to and be the sole
property of Landlord whether such damages are awarded as compensation for loss
of, or diminution in value to, the leasehold or the fee thereof; provided,
however, Tenant shall have the right to pursue such claim or claims as Tenant
may have legally for relocation expenses, interruption of business and such
items which do not reduce the award or proceeds of sale payable to Landlord. In
the event that this Lease is terminated as hereinabove provided, Tenant shall
not have any claim against Landlord for the value of the unexpired term hereof.
The provisions of this Paragraph are subject to the rights of Landlord's
mortgagees, if any.



-13-

--------------------------------------------------------------------------------


23.         ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge, mortgage
or otherwise transfer or encumber this Lease or sublet any part or all of the
Premises and shall not permit any use of any part of the Premises by any other
party, or any transfer of an interest in the Premises by operation of law. The
following shall be deemed to be an assignment of this Lease within the meaning
of this Paragraph: (a) the sale, issuance or transfer of any voting stock of
Tenant (if Tenant be a nonpublic corporation) which results in a change in
voting control of Tenant; (b) the sale, issuance or transfer of any partnership
or membership interest in Tenant if Tenant be a partnership or limited liability
company; (c) the change or conversion of a general or limited partnership to a
limited liability company, limited liability partnership or any other entity
which possesses the characteristics of limited liability; (d) the sale, issuance
or transfer of any beneficial interest in Tenant if Tenant be a trust; and (e)
the death or incapacity of Tenant if Tenant be a natural person. Without waiving
Landlord's right hereunder to declare a default in the event of an assignment of
this Lease or a subletting of the Premises or any part thereof or occupancy of
the Premises by anyone other than Tenant, Landlord may collect from the
assignee, sublessee or occupant, any rental and other charges herein required,
but such collection by Landlord shall not be deemed an acceptance of the
assignee, sublessee or occupancy, nor a release of Tenant from the performance
by Tenant of this Lease. Further, Tenant at all times and under all
circumstances shall remain liable to Landlord for the payment of rent due and to
become due and the performance of all other obligations of Tenant hereunder for
the term hereof. Tenant shall pay to Landlord, as additional rent, any costs and
expenses including reasonable attorney fees incurred by Landlord in connection
with any proposed or purported assignment, sublease or other transfer.

24.         DEFAULT. If (a) Tenant shall fail to pay the rent or any charge or
other payment due hereunder within five (5) days after the same is due, or (b)
Tenant shall fail to perform any of the other covenants or conditions herein
contained on the part of Tenant, and such default shall continue for ten (10)
days after written notice thereof shall have been given to Tenant (except that
such ten (10) day period shall be automatically extended for an additional
period of time reasonably necessary to cure such default, if such default cannot
be cured within such ten (10) day period and provided Tenant commences the
process of curing such default within said ten (10) day period and continuously
and diligently prosecutes such cure to completion), or (c) if this Lease shall,
by act of Tenant or by operation of law or otherwise, pass to any party other
than Tenant in violation of Section 23, or (d) if Tenant shall abandon or vacate
the Premises or permit the Premises to become vacant, or (e) Tenant shall become
insolvent or bankrupt or make an assignment for the benefit of creditors, or (f)
a receiver or trustee of Tenant's property shall be appointed and such receiver
or trustee, as the case may be, shall not be discharged within thirty (30) days
after such appointment, or (g) an execution or attachment is levied against
Tenant's property, or (h) Tenant shall be in default under any other lease
between Landlord (or any affiliate of Landlord) and Tenant (or an affiliate of
Tenant), then in any such case, Landlord may, upon notice to Tenant, recover
possession of and reenter the Premises without affecting Tenant's liability for
past rent and other charges due or future rent and other charges to accrue
hereunder. In the event of any such default, Landlord shall be entitled to
recover from Tenant, in addition to rent and other charges equivalent to rent,
all other damages sustained by Landlord on account of the breach of this Lease,
including, but not limited to, the costs, expenses and attorney fees incurred by
Landlord in enforcing the terms and provisions hereof and in reentering and
recovering possession of the Premises and for the cost of repairs, alterations
and brokerage and attorney fees connected with the reletting of the Premises.
Further, at the election of Landlord, Landlord shall have the right to declare
this Lease terminated and cancelled, without any further rights or obligations
on the part of Landlord or Tenant (other than Tenant's obligation for rent and
other charges due and owing through the date of termination), so that Landlord
may relet the Premises without any right on the part of Tenant to any credit or
payment resulting from any reletting of the Premises. In case of a default under
this Lease, Landlord may, in addition to terminating this Lease, or in lieu
thereof, pursue such other remedy or combination or remedies and recover such
other damages for breach of tenancy and/or contract as available at law or
otherwise.



-14-

--------------------------------------------------------------------------------


         Upon prior notice to Tenant, Landlord may, but shall not be obligated
to, cure any default by Tenant (specifically including, but not by way of
limitation, Tenant's failure to obtain insurance, make repairs, or satisfy lien
claims) and whenever Landlord so elects, all costs and expenses paid by Landlord
in curing such default, including without limitation attorney fees, shall be
payable to Landlord as additional rent due on demand, together with interest at
the rate provided in Section 27 below from the date of the advance to the date
of repayment by Tenant to Landlord.

         A waiver by Landlord of a breach or default by Tenant under the terms
and conditions of this Lease shall not be construed to be a waiver of any
subsequent breach or default nor of any other term or condition of this Lease,
and the failure of Landlord to assert any breach or to declare a default by
Tenant shall not be construed to constitute a waiver thereof so long as such
breach or default continues unremedied.

         No receipt of money by Landlord from Tenant after the expiration or
termination of this Lease or after the service of any notice or after the
commencement of any suit, or after final judgment for possession of the Premises
shall reinstate, continue or extend the Term of this Lease or affect any such
notice, demand or suit.

25.         TENANT REORGANIZATION. Tenant has advised Landlord of the
possibility that Tenant may seek to reorganize under Title 11 of the United
States Code (the "Bankruptcy Code"). Such a possibility entails substantial
economic risk and uncertainty for Landlord. However, Tenant's financial
condition and opportunity for successful reorganization would be materially
worse if Landlord declined to enter into this Lease and related transactions
with Tenant. Without waiving any right or remedy hereunder or under applicable
law, Landlord acknowledges that Tenant has so advised Landlord and Landlord is
entering into this Lease with Tenant in reliance on, among other things,
Tenant's agreement to the provisions of this Section. Tenant acknowledges all of
the foregoing and hereby agrees that in the event Tenant seeks, at any time, to
assume or assign this Lease pursuant to Section 365 of the Bankruptcy Code,
Tenant shall demonstrate "adequate assurance of future performance" under
Section 365(b)(1)(C) and Section 365(f)(2)(B) of the Bankruptcy Code which shall
be deemed for all purposes to include, without limitation, adequate assurance
(i) of the source of rent and other consideration due hereunder, (ii) that the
financial condition and operating performance of any proposed assignee and its
guarantors, if any, shall be no worse than the financial condition and operating
performance of the Tenant and its guarantors, if any, as of the date hereof, and
(iii) that assumption or assignment of this Lease is subject to all the
provisions hereof, including (but not limited to) the provisions relating to use
and signage, and will not breach any terms or provisions contained in any other
lease, financing agreement, master agreement, covenant or restriction relating
to or affecting the Building including the Development Agreement.

26.         COSTS AND ATTORNEY FEES. Tenant shall pay all costs, expenses and
reasonable attorney fees that may be incurred or paid by Landlord in enforcing
the covenants and agreements of this Lease, whether or not litigation is
commenced.

27.         INTEREST. Any amount due from Tenant to Landlord hereunder which is
not paid when due shall bear interest at an annual rate equal to the greater of
(i) five percent (5%) per annum in excess of the prime rate of interest
announced, from time to time, by Firstar Bank, N.A. or (ii) twelve percent (12%)
per annum (but in no event shall such rate of interest exceed the maximum rate
of interest permitted to be charged by law) from the date due until paid,
compounded monthly, but the payment of such interest shall not excuse or cure
any default by Tenant under this Lease.



-15-

--------------------------------------------------------------------------------


28.         SURRENDER. Upon the termination of this Lease, by expiration or
otherwise, Tenant shall peaceably surrender the Premises to Landlord broom-clean
and in good condition and repair consistent with Tenant's duty to make repairs
as provided herein, ordinary wear and tear excepted. All Alterations and
decorations made to the Premises by Tenant shall remain and be the property of
the Landlord unless Landlord shall have required Tenant as a condition to
approval of Tenant's Alterations to remove the same upon the termination of this
Lease, in which event Tenant shall, at Tenant's expense, remove the same and
repair the damage caused by such removal. All furniture, equipment and
unattached movable personal property owned by Tenant may (and upon Landlord's
request shall) be removed from the Premises by Tenant no later than the
termination date, and Tenant shall repair any and all damage caused by such
removal. If the Premises are not surrendered upon the termination of this Lease
as set forth herein, Tenant shall indemnify Landlord against all loss or
liability resulting from delay by Tenant in so surrendering the Premises
including, without limitation, any claim made by any succeeding tenant founded
on such delay. Tenant shall also surrender all keys to the Premises and shall
inform Landlord of combinations in any locks, safes and vaults, if any, in the
Premises.

29.         HOLDOVER. In the event Tenant remains in possession of the Premises
after the expiration of this Lease with the consent of Landlord and without the
execution of a new lease, it shall be deemed to be occupying said premises as a
tenant from month-to-month, subject to all of the conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy until the termination of such tenancy.

30.         TRANSFER BY LANDLORD. In the event of a sale or conveyance by
Landlord of the Building, the same shall operate to release Landlord from any
future liability upon any of the covenants or conditions herein contained, and
in such event Tenant agrees to look solely to the successor in interest of
Landlord in and to this Lease. This Lease shall not be affected by any such sale
or conveyance, and Tenant agrees to attorn to the purchaser or grantee, which
shall be obligated on this Lease only so long as it is the owner of Landlord's
interest in and to this Lease.

31.         SUBORDINATION. This Lease is and shall be subject and subordinate at
all times to all ground or underlying leases which now exist or may hereafter be
executed affecting the Building and to the lien of any mortgages now or
hereafter placed on or against the Building, or on or against Landlord's
interest or estate therein, and including all extensions, renewals, amendments
and supplements to any such lease or mortgage, without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination provided that any lessor under any such ground or
underlying lease executed on or after the date hereof or the holder of any
mortgage executed on or after the date hereof has agreed in writing not to
terminate or disturb Tenant's right to use and occupy the Premises pursuant to
the terms of this Lease so long as Tenant is not in default hereunder. Subject
to the foregoing, Tenant covenants and agrees to execute and deliver to
Landlord, within ten (10) days after request therefor from Landlord, such
further instruments evidencing such subordination of this Lease to any ground or
underlying leases and to the lien of any such mortgages as may be required by
Landlord. Provided that Landlord's request specified the ten (10) day response
period and consequences of failure to time comply, failure of Tenant to execute
and deliver such instrument within such ten (10) day period shall constitute a
breach of this Lease and Landlord may, at its option, cancel this Lease and
terminate Tenant's interest herein. Further, Tenant hereby irrevocably appoints
Landlord as attorney-in-fact for Tenant with full power and authority to execute
and deliver in the name of Tenant any such instrument if Tenant fails to execute
and deliver the same within the time period as aforesaid. Notwithstanding
anything herein above contained in this Section, in the event the holder of any
mortgage shall at any time elect to have this Lease constitute a prior and
superior lien to its mortgage, then and in such event, upon any such holder
notifying Tenant to that effect in writing, this Lease shall be deemed prior and
superior in lien to such mortgage, whether this Lease is dated prior to or
subsequent to the date of such mortgage.



-16-

--------------------------------------------------------------------------------


32.         FINANCIAL STATEMENTS. Upon request, Tenant shall furnish Landlord
and its lender a copy of the current annual financial statement of Tenant.

33.         ESTOPPEL CERTIFICATES. Tenant agrees that at any time and from time
to time within ten (10) days after request from Landlord or one of Landlord's
mortgagees, Tenant shall execute, acknowledge and deliver to Landlord a
statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, specifying the same), and
(b) the dates to which the rent and other charges have been paid, and (c) that,
so far as the Tenant knows, Landlord is not in default under any provisions of
this Lease (or if Tenant knows of any such default, specifying the same) and (d)
such other matters as Landlord or Landlord's mortgagee may reasonably require.
It is intended that any such statement may be relied upon by any person
proposing to acquire Landlord's interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.

34.         NOTICES. All notices and demands which may or are required to be
given by either party to the other hereunder shall be in writing, and delivered
in person or sent by either United States certified mail, return receipt
requested, postage prepaid or by Federal Express or other nationally recognized
overnight delivery service. Notices and demands to Tenant shall be addressed to
it at the address indicated on Page 1 of this Lease or to such other place as
the Tenant may from time to time designate in a written notice to the Landlord.
Notices and demands to the Landlord shall be addressed to it at the address
indicated on Page 1 of this Lease, or to such other place as Landlord may from
time to time designate in a written notice to the Tenant.

35.         EXECUTION. The submission of this document for examination does not
constitute an offer to lease, or a reservation of, or option for, the Premises
and this document becomes effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant. Tenant confirms that Landlord has
made no representations or promises with respect to the Premises or the making
or entry into of this Lease except as are expressly set forth herein, and agrees
that no claim or liability shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of, breach of any representations or
promises not expressly stated in this Lease. This Lease can be modified or
altered only by agreement in writing between Landlord and Tenant. Tenant shall
not record this Lease without the prior written consent of Landlord.

36.         BINDING EFFECT. The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns (but in the case of
assigns only to the extent that assignment is permitted hereunder). No third
party, other than such successors and assigns, shall be entitled to enforce any
or all of the terms of this Lease or shall have rights hereunder whatsoever.

37.         RELOCATION. [Intentionally omitted]

38.         INTERPRETATION. The laws of the State of Wisconsin shall govern the
validity, performance and enforcement of this Lease. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or paragraphs of this Lease nor in any way affect this
Lease.



-17-

--------------------------------------------------------------------------------


39.         FORCE MAJEURE. In the event that either party shall be delayed or
hindered in or prevented from the performance of any act required hereunder
(other than the payment of money) by reason of strikes, lockouts, labor
troubles, inability to procure materials, failure of power, restrictive
governmental laws, regulations, orders or decrees, riots, insurrection, war,
acts of God, inclement weather, or other reason beyond such party's reasonable
control, then performance of such act shall be excused for the period of the
delay and the period for the performance of any such act shall be extended for a
period equivalent to the period of such delay.

40.         AUTHORITY. If Tenant is a corporation or limited liability company
or other entity, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said corporation, limited liability company or other
entity, as the case may be, and that this Lease is binding upon said entity in
accordance with its terms without the joinder or approval of any other person.

41.         JOINT AND SEVERAL LIABILITY. If Tenant is more than one natural
person, the individuals collectively referred to herein as Tenant shall be
jointly and severally liable with respect to the obligation to pay rent and all
of the other obligations, covenants and agreements of Tenant set forth in this
Lease.

42.         OPTIONS TO EXTEND. (a) Subject to the terms and provision hereof,
Tenant shall have the option to extend the Term of this Lease for one additional
period of three (3) years commencing on the expiration of the initial Term and
ending on the last day of the sixth Lease Year. This option shall be exercised
only by written notice from Tenant which is received by Landlord during the
first thirty (30) days of the third Lease Year, time being of the essence.
Notwithstanding the foregoing, the first option may only be exercised by Tenant
and the Term of this Lease shall, in fact, be extended pursuant to this
provision only if this Lease is in full force and effect and Tenant has not
defaulted beyond any notice and cure period contained herein with respect to the
payment of rent or the performance of any other obligations of Tenant under this
Lease at any time prior to the date of Tenant's notice or the commencement of
the extension period. Tenant's notice shall include audited financial statements
including both income statement and balance sheet from Tenant's most recent
fiscal year provided that if the notice is given within ninety (90) days after
the end of Tenant's most recent fiscal year and the audited financial statements
for such fiscal year are not yet available, then Tenant shall provide to
Landlord (i) audited financial statements from the fiscal year ended immediately
before the most recent fiscal year; (ii) interim financial statements including
both income statement and balance sheet for the month ended not more than
forty-five (45) days prior to the date of the notice; and (iii) a certificate of
Tenant stating that there has been no change in the capitalization, assets,
liabilities, business prospects or methods of doing business of Tenant since the
end of the fiscal year and interim period of such financial statements, other
than changes in the ordinary course of business, none of which have had a
material adverse effect on the business, prospects or condition, financial or
otherwise of Tenant and that Tenant is not then in default in the payment of
rent or in the performance of any other obligations of Tenant under the Lease.
Landlord shall have fifteen (15) days after receipt of such notice and materials
to review the financial statements provided by Tenant to determine if it is
likely that Tenant would meet all of its obligations under this Lease during the
first extension period, applying usual and customary review consistent with a
term of similar length as the proposed extension term and the financial
obligations to be undertaken by Tenant throughout such extension term. If
Landlord does not approve Tenant's financial statements, Landlord shall so
notify Tenant within five (5) days after the end of such fifteen (15) day
period, and this Lease shall terminate at the end of the initial Term. If
Landlord approves Tenant's financial statements, then this Lease shall be
extended upon all of the same terms, covenants, provisions and conditions as
contained in this Lease except the monthly base rent during the first extension
period shall be as follows:



-18-

--------------------------------------------------------------------------------


$66,094.03 per month during the fourth Lease Year ($15.65 per rentable sq.
ft./yr.)

$67,415.91 per month during the fifth Lease Year ($15.97 per rentable sq.
ft./yr.)

$68,764.23 per month during the sixth Lease Year ($16.29 per rentable sq.
ft./yr.)

         (b) If the Term of this Lease is extended for the first extension
period, then Tenant shall have the option to further extend the Term of this
Lease for one additional period of three (3) years commencing on the expiration
of the first extension period and ending on the last day of the ninth Lease
Year. The second option shall be exercised only by written notice from Tenant
which is received by Landlord during the first thirty (30) days of the sixth
Lease Year, time being of the essence. Notwithstanding the foregoing, the second
option may only be exercised by Tenant and the Term of this Lease shall, in
fact, be extended pursuant to this provision only if this Lease is in full force
and effect and Tenant has not defaulted beyond any notice and cure period
contained herein with respect to the payment of rent or the performance of any
other obligations of Tenant under this Lease at any time prior to the date of
Tenant's notice or the commencement of the extension period. Tenant's notice
shall include audited financial statements including both income statement and
balance sheet from Tenant's most recent fiscal year provided that if the notice
is given within ninety (90) days after the end of Tenant's most recent fiscal
year and the audited financial statements for such fiscal year are not yet
available, then Tenant shall provide to Landlord (i) audited financial
statements from the fiscal year ended immediately before the most recent fiscal
year; (ii) interim financial statements including both income statement and
balance sheet for the month ended not more than forty-five (45) days prior to
the date of the notice; and (iii) a certificate of Tenant stating that there has
been no change in the capitalization, assets, liabilities, business prospects or
methods of doing business of Tenant since the end of the fiscal year and interim
period of such financial statements, other than changes in the ordinary course
of business, none of which have had a material adverse effect on the business,
prospects or condition, financial or otherwise of Tenant and that Tenant is not
then in default in the payment of rent or in the performance of any other
obligations of Tenant under the Lease. Landlord shall have fifteen (15) days
after receipt of such notice and materials in which to review the financial
statements provided by Tenant to determine if it is likely that Tenant would
meet all of its obligations under this Lease during the second extension period,
applying usual and customary review consistent with a term of similar length as
the proposed extension term and the financial obligations to be undertaken by
Tenant throughout such extension term. If Landlord does not approve Tenant's
financial statements, Landlord shall so notify Tenant within five (5) days after
the end of such fifteen (15) day period, and this Lease shall terminate at the
end of the sixth Lease Year. If Landlord approves Tenant's financial statements,
then this Lease shall be extended upon all of the same terms, covenants,
provisions and conditions as contained in this Lease except the monthly base
rent during the second extension period shall be as follows:

$70,827.16 per month during the seventh Lease Year ($16.77 per rentable sq.
ft./yr.)

$72,951.97 per month during the eighth Lease Year ($17.28 per rentable sq.
ft./yr.)

$75,140.53 per month during the ninth Lease Year ($17.80 per rentable sq.
ft./yr.)

         (c) Notwithstanding anything to the contrary contained in this Section
42, if, after Landlord has approved Tenant's financial statements and prior to
the commencement of any extension period, Tenant defaults beyond any applicable
notice and cure period contained herein with respect to the payment of rent or
the performance of any other obligations, then Landlord, in its absolute and
sole discretion, may revoke its approval to extend the Term of this Lease by
providing written notice thereof to Tenant within fifteen (15) days of the date
Landlord obtains actual notice of Tenant's default, whereupon this Lease shall
terminate and expire upon the expiration of the initial Term or extension period
then in effect.



-19-

--------------------------------------------------------------------------------


         (d) The rights granted in this Section 42 are personal to Tenant named
herein and are not transferable to any assignee or subtenant hereunder. In the
event of an assignment of this Lease or subletting of the Premises, the rights
set forth in this Section shall automatically terminate and shall thereafter be
null and void.

         (e) Notwithstanding anything to the contrary contained in this Section
42 in the event that this Lease is assumed or assigned by Tenant in connection
with a reorganization of Tenant pursuant to Section 25 above, then such
reorganization and assumption or assignment shall not preclude Tenant from
exercising the options set forth in this Section subject to the terms and
provisions hereof.

43.         QUIET ENJOYMENT. If and so long as Tenant pays the rent reserved by
this Lease and performs and observes all of the covenants and provisions hereof,
Tenant shall quietly enjoy the Premises without hindrance, disturbance or
molestation from Landlord subject, however, to the terms of this Lease.

44.         TRAINING ROOMS. So long as this Lease is in full force and effect
and Tenant is not in default hereunder beyond any applicable notice and cure
period, Tenant shall have the right to use (i) all or any of the three (3)
training rooms on the first floor of the Building during usual business hours
for up to 600 hours per Lease Year, subject to scheduling with the Medical
College, and (ii) all or any of such training rooms beyond such 600 hours per
Lease Year subject to agreement with the Medical College. Tenant shall schedule
the use of such training room at least forty-five (45) days in advance. Within
thirty (30) days after the date of this Lease, Landlord and Tenant and the
Medical College shall determine a mutually acceptable procedure for scheduling
the use of the training rooms. The training rooms shall be available only to
Tenant and to the Medical College and/or the affiliates of the Medical College
and shall not be considered Common Areas. Tenant shall pay to Landlord, as
additional rent, $40.00 per hour for the use of the training room during the
initial Term of this Lease, which payment shall be made by Tenant within thirty
(30) days after receipt of Landlord's bill therefor. From time to time during
any extension of the Lease Term, Landlord shall have the right to increase the
hourly charge for the use of the training room.

45.         CONFERENCE ROOM. So long as this Lease is in full force and effect
and Tenant is not in default hereunder beyond any applicable notice and cure
period, Landlord shall make the use of the conference room on the third floor of
the Building available for the occasional use of Tenant during usual business
hours and when Landlord or the Medical College do not require the use thereof.
Tenant shall pay to Landlord, as additional rent, $40.00 per hour for the use of
the conference room during the initial Term of this Lease, which payment shall
be made by Tenant within thirty (30) days after receipt of Landlord's bill
therefor. From time to time during any extension of the Lease Term, Landlord
shall have the right to increase the hourly charge for the use of such
conference room. Nothing herein shall limit or prohibit Landlord from changing,
relocating, enlarging, reducing or eliminating the conference room.

46.         CAFETERIA. Landlord shall maintain food service in the cafeteria in
the Building for the benefit of the tenants of the Building. In the event that
Landlord changes the provider or type of food service, Landlord shall give
Tenant sixty (60) days prior notice of such change.

47.         ADDENDA. The provisions, if any, included at the end of this Lease,
and any riders and exhibits appended to this Lease, are hereby made a part of
this Lease as though set forth in full at this point.



-20

--------------------------------------------------------------------------------


         EXECUTED as of the date first written above.

LANDLORD:

TENANT:

INNOVATION PARTNERS, LLC

ALTERRA HEALTHCARE

By: Its Manager, IDP Innovation Partners, LLC

CORPORATION

By: Its Manager, Irgens Development Partners, LLC



         







By: /s/ Keith C. Redding

By: /s/ Mark W. Ohlendorf

Name: Keith C. Redding

Name: Mark W. Ohlendorf

Title: Member and Executive

Title: Chief Cinancial Officer

Vice-President

and Sr. Vice President

 

 



-21-

--------------------------------------------------------------------------------


EXHIBIT A

FLOOR PLANS

 



--------------------------------------------------------------------------------


EXHIBIT B

RESERVED PARKING

 

 



--------------------------------------------------------------------------------


EXHIBIT C

LANDLORD'S WORK

 

1.         On or before January 11, 2002, time being of the essence, Tenant
shall submit to Landlord for Landlord's review and approval, construction
drawings for interior improvements to the Second Floor Space B sufficient for
Landlord to construct the Second Floor Space B for Tenant's use and occupancy
(the "Tenant Improvements"). If Landlord shall disapprove any portion of the
construction drawings, Landlord shall advise Tenant of the reasons therefor and
shall notify Tenant of the revisions to the Construction drawings that are
reasonably required by Landlord for the purpose of obtaining approval. Tenant
shall within five (5) business days thereafter submit to Landlord, for
Landlord's approval, revisions to the construction drawings required by
Landlord.

2.         Landlord or an affiliate of Landlord shall construct the Tenant
Improvements in substantial accordance with the approved construction drawings,
subject to minor changes and/or clarifications deemed appropriate by Landlord,
provided the same do not materially change the basic design, layout, appearance
or quality of the Tenant Improvements as shown on the construction drawings. No
changes to the construction drawing (other than the minor changes and/or
clarifications allowed above) shall be made without the written approval of
Landlord and Tenant.

3.         Tenant hereby appoints Mark Ohlendorf and Dave Hammonds as Tenant's
representatives for the purpose of submissions and approvals called for in this
Exhibit. In addition, Tenant's designated representatives shall have the right,
from time to time during the course of construction of the Tenant Improvements,
to inspect and observe the same. All submissions to Tenant as called for herein
and all approvals by Tenant as called for herein shall be directed to and given
by Tenant's designated representatives.

4.         Except for the costs of preparation of the construction drawings
which shall be paid by Tenant, subject to the Letter Agreement entered into
between Landlord and Tenant dated December 31, 2001, Landlord agrees to
contribute towards Tenant Improvements in an amount determined pursuant to the
following chart ("Landlord's Contribution"):

Amount of Tenant

Landlord's

Landlord's Maximum

Improvements

Percentage

Contribution

         

Amounts Between $0 and $150,000

100%

$150,000.00

Amounts Between $150,000.00 to 250,000.00

50%

$ 50,000.00 (payable pari passu)

Amounts in excess of $250,000.00

0%

$0.00

Maximum Total

$200,000.00

Tenant Improvements shall include, without limitation, all material and
construction costs, all permit costs, all other architectural and engineering
fees, and all moving and relocation costs. Tenant shall pay for any Tenant
Improvements in excess of the amount of Landlord's Contribution as additional
rent within ten (10) business days after receipt of Landlord's statement
therefor. The amount of Landlord's Contribution shall be amortized over 36
months bearing interest at nine percent (9%) per annum on the outstanding
balance thereof and treated as Monthly Base Rent hereunder.



-1-

--------------------------------------------------------------------------------


5.         Within three (3) business days after receipt of a request from
Landlord, Tenant shall supply the Landlord with any necessary additional
information concerning Tenant's requirements with respect to the construction of
the Tenant Improvements. In the event Tenant fails to supply the necessary
information within the aforesaid time period, Landlord may (but shall not be
required to) complete the construction of the Premises solely on the information
available to Landlord using Landlord's commercially reasonable judgment, and
Tenant shall be deemed to have accepted the same.

6.         At any time after notice, Landlord may enter the Premises to complete
punch list items and such entry by Landlord, its agents, employees or
contractors for such purpose shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease.

7.         Notwithstanding anything to the contrary contained in Section 2 of
this Lease, if Landlord shall be delayed in substantially completing the Tenant
Improvements as a result of (i) Tenant's failure to furnish information required
and requested by Landlord, (ii) Tenant 's request for materials, finishes or
installments other than as specified in the approved plans and specifications,
(iii) Tenant's requested changes in the approved plans and specifications
(notwithstanding Landlord's approval of such changes provided that Landlord
advises Tenant of the anticipated delay resulting from such changes), (iv)
Tenant 's failure to pay for any portion of the cost of the Tenant Improvements
as and when payable by Tenant hereunder, or (v) any act, omission or delay by
Tenant or any of its agents or employees (all of the foregoing circumstances
being hereinafter referred to as "Tenant Delays"), then Tenant shall be
responsible for Landlord's actual and reasonable costs arising out of any such
delay.



-2-

--------------------------------------------------------------------------------
